 



Exhibit 10.46
RETENTION AGREEMENT
     This Retention Agreement (“Agreement”) is made and entered into on this 1st
day of September 2005, by and between Mark P. Pautsch, a Minnesota resident
(“Pautsch”), and Fair Isaac Corporation, a Delaware Corporation (the “Company”).
     A. Pautsch has been employed by the Company as Vice President and Chief
Information Officer.
     B. Pautsch and the Company entered into an Employee Confidentiality
Agreement on or about August 7, 2000 (“Confidentiality Agreement”) and into an
offer letter (with Attachments) on or about August 8, 2000 (“2000 Employment
Letter”).
     C. During his employment, Pautsch has been eligible to participate in
certain plans and programs of the Company, including without limitation the 1992
Long-Term Incentive Plan (“1992 Plan”), as amended, and the 2002 Stock Bonus
Plan (“2002 Plan”), as amended.
     D. Pautsch and the Company are parties to certain stock option agreements
dated as of November 30, 2001, November 14, 2002 and November 17, 2003 (the
“Option Agreements”), which grant to Pautsch certain options to purchase shares
of the Company’s common stock under circumstances specified in the Option
Agreements and the 1992 Plan.
     E. Pautsch and the Company are also parties to a certain restricted share
agreement dated as of August 5, 2002 (“Restricted Share Agreement”), which
grants to Pautsch certain shares of restricted shares under circumstances and
subject to restrictions described in the 2002 Plan.
     F. Pautsch has indicated an intent to resign from his position with the
Company. Pautsch is intimately familiar with and possesses particular skills and
knowledge related to certain key information technology projects for the
Company. The Company believes that Pautsch’s continued employment is important
to the successful and efficient completion of such key projects and to the
successful and smooth transition of his job responsibilities to others.
Therefore, the Company desires to induce Pautsch to remain with the Company in
his present capacity through September 30, 2005 and thereafter with reduced
responsibilities through January 6, 2006, as set forth in this Agreement.
     NOW, THEREFORE, for the consideration described below, the adequacy of
which the parties acknowledge, the parties, intending to be legally bound, agree
as follows:
     1. Employment. Subject to Section 3 below, Pautsch agrees to remain
employed with the Company pursuant to the terms and conditions of this Agreement
through the close of business on January 6, 2006.

 



--------------------------------------------------------------------------------



 



     2. Duties. During his employment with the Company under this Agreement,
Pautsch shall perform duties for the Company as follows:
          (a) During his employment with the Company from the date of this
Agreement through the close of business on September 30, 2005, Pautsch shall
continue to serve the Company as Vice President and Chief Information Officer,
with such duties and priorities as determined by the Company consistent with
such position. During such time Pautsch shall serve the Company faithfully and
exclusively in the performance of his duties and shall devote his full time and
best efforts to his employment, including the regularly established working
hours and such additional time as the requirements of the Company and the
performance of the Company’s duties require.
          (b) During his employment with the Company thereafter from October 1,
2005 through the close of business on January 6, 2006, Pautsch shall serve the
Company in a reduced capacity, commensurate with his adjusted base salary as set
forth in Section 4(a)(ii) below, with such title, duties and priorities as
determined by the Company consistent with Pautsch’s information technology,
analytics and business experience and knowledge and his prior positions with the
Company. During such time Pautsch shall serve the Company faithfully in the
performance of his duties and shall devote best efforts to his employment and
such appropriate time as the requirements of the Company and the performance of
the Company’s duties may require. The scope of these reduced duties shall be
determined by discussions between Pautsch and the Company’s Chief Financial
Officer and shall not require Pautsch to devote on average more than 20 hours
per week to the Company.
     3. Termination of Employment. Pautsch’s employment with the Company shall
terminate only upon the occurrence of the earliest of the following:
          (a) Immediately upon Pautsch’s death;
          (b) Automatically at the close of business on January 6, 2006; or
          (c) Immediately upon notice from the Company of termination of
Pautsch’s employment for any reason.
If for any reason Pautsch continues in the employ of the Company after
January 6, 2006, such employment shall be “at-will” subject to termination by
either party for any reason, unless the parties have agreed to other terms and
conditions as reflected in a written agreement signed by both Pautsch and the
Company.
     4. Compensation and Benefits. During his employment with the Company under
this Agreement, Pautsch shall receive the following compensation and benefits:

2



--------------------------------------------------------------------------------



 



          (a) Base Salary.

  (i)   From the date of this Agreement through the close of business on
September 30, 2005, a base salary at the annual rate in effect for Pautsch as of
the date of this Agreement, less regular withholdings, payable in accordance
with the Company’s regular payroll schedule and practices as in effect from time
to time.     (ii)   Thereafter from October 1, 2005 through the close of
business on January 6, 2006, a base salary calculated at an annual rate of
$170,000, less regular withholdings, payable in accordance with the Company’s
regular payroll schedule and practices as in effect from time to time.

          (b) Subject to Section 7 below, Pautsch may participate in employee
benefit plans that are offered from time to time by the Company according to the
terms, conditions, and eligibility requirements of the plans, practices or
policies of the Company. Nothing in this Agreement shall obligate the Company in
any manner to put into effect any plans or benefits not now in existence, to
keep in effect any plans or benefits now in existence, or to provide special
benefits to Pautsch not specifically set forth in this Agreement.
          (c) Consistent with Pautsch’s duties under this Agreement, Pautsch
shall be entitled to take all holidays observed by the Company pursuant to the
Company’s policies and practices for senior management employees as may be in
effect from time to time. Pautsch shall be entitled to vacation time pursuant to
the Company’s policies and practices for senior management employees as may be
in effect from time to time, except that Pautsch shall not be entitled to accrue
additional vacation time after September 30, 2005. The Company shall pay out to
Pautsch any accrued and unused vacation time on the first payroll date after
September 30, 2005, at the rate of Pautsch’s base salary in effect prior to
September 30, 2005. For the period from October 1, 2005 through January 6, 2006,
Pautsch may take time off with pay upon approval of appropriate management, so
long as Pautsch’s duties under this Agreement are met, and may continue to use
any sick time balance he may have available to him under the terms of the
Company’s sick leave policy.
          (d) The Company shall reimburse Pautsch for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
him in the performance of his duties and responsibilities under this Agreement,
subject to the Company’s normal policies and procedures for expense verification
and documentation.
     5. Termination of Compensation.
          (a) The Company’s obligation to pay Pautsch the compensation stated in
Section 4 above shall cease on the effective date of the termination of
Pautsch’s employment

3



--------------------------------------------------------------------------------



 




regardless of the reason for the termination. Notwithstanding the forgoing, if
the Company terminates Pautsch’s employment effective before January 6, 2006 for
any reason other than for Cause (as defined below), the Company shall provide to
Pautsch the compensation and benefits set forth in Section 6 below, subject to
the conditions set forth in Sections 6 and 8 below.
          (b) For purposes of this Agreement, “Cause” means:

  (i)   Gross negligence or willful misconduct in the performance of Pautsch’s
duties to the Company after one written warning detailing the concerns and
offering Pautsch opportunities to cure;     (ii)   Material and willful
violation of any federal or state law;     (iii)   Commission of any act of
fraud with respect to the Company;     (iv)   Commission of a felony or a crime
causing material harm to the standing and reputation of the Company;     (v)  
Intentional and improper disclosure of the Company’s confidential or proprietary
information; or     (vi)   Material breach of any of the terms of this
Agreement.

     6. Retention Consideration.
          (a) Subject to the conditions set forth below in this Section 6(a), in
addition to the shares that will have already vested as of September 30, 2005
pursuant to the terms of the Option Agreements and the Restricted Share
Agreement (the “Equity Awards”), as an inducement to Pautsch to remain with the
Company through September 30, 2005, that number of additional unvested shares
subject to each of the Equity Awards that would have vested on or before
November 30, 2006 (the “Additional Shares”) shall accelerate and become
immediately vested, effective as of September 30, 2005. Except as set forth in
this Section 6(a), this Agreement shall not amend or alter the terms and
conditions of the Equity Awards as set forth in the Option Agreements and the
Restricted Share Agreement in any respect. The Equity Awards subject to
acceleration of Additional Shares shall be as follows:
                                       Equity Awards
Non-Qualified Stock Option Award dated November 30, 2001
Restricted Stock Award dated August 5, 2002
Non-Qualified Stock Option Award dated November 14, 2002
Non-Qualified Stock Option Award dated November 17, 2003

4



--------------------------------------------------------------------------------



 



The Company will provide to Pautsch the consideration set forth in this Section
6(a) if (i) Pautsch’s employment by the Company is not voluntarily terminated or
abandoned by Pautsch or terminated by the Company for Cause, in either case,
prior to September 30, 2005, and (ii) at the same time that Pautsch executes
this Agreement, Pautsch executes the First Release (as defined in Section 8(a)
below) and does not rescind it within the rescission period applicable to the
First Release. If Pautsch’s employment is terminated by the Company for Cause or
by Pautsch for any reason prior to September 30, 2005, the Company shall have no
obligation to Pautsch under this Section 6(a).
          (b) As an inducement to Pautsch to remain with the Company through
January 6, 2006, and in lieu of any other compensation that may be owed to
Pautsch under the 2000 Employment Letter or otherwise in connection with the
termination of his employment, the Company will provide to Pautsch the
consideration set forth in this Section 6(b) if (i) Pautsch’s employment by the
Company is not voluntarily terminated or abandoned by Pautsch or terminated by
the Company for Cause, in either case, prior to January 6, 2006, and (ii) on or
within 21 days after his last day of employment with the Company, Pautsch
executes the Second Release (as defined in Section 8(b) below) within the
rescission period applicable to the Second Release. If Pautsch’s employment is
terminated by the Company for Cause or by Pautsch for any reason prior to
January 6, 2006, the Company shall have no obligation to Pautsch under this
Section 6(b).
          (A) The Company shall pay Pautsch a retention bonus equal to 1.84
times Pautsch’s annual base salary in effect as of the date of this Agreement,
subject to withholdings, on the first regular payroll date of the Company
following expiration of the rescission period applicable to the Second Release.
          (B) The Company will pay the cost of the premiums for continuation of
Pautsch’s health, dental and vision insurance coverage under the Company’s plan
from the termination of Pautsch’s employment through December 31, 2006, or until
such coverage is no longer available, whichever is earlier.
     7. Incentive Bonus and Profit Sharing Plans. From and after the date of
this Agreement, Pautsch shall not participate in any incentive compensation,
bonus, profit sharing or similar plans or practices of the Company. Pautsch
hereby waives his rights, if any, to any payments or benefits under such plans.
     8. Conditions for Payment.
          (a) Under Section 6(a) of the Agreement. The Company shall have no
obligation to make any payment or to provide any benefit pursuant to Section
6(a) above unless and until (i) at the time he signs this Agreement Pautsch
executes a release of all claims against the Company, related companies, and
their employees, shareholders, officers, directors, and agents in the form
attached to this Agreement as Exhibit A (the “First Release”), (ii) the
applicable rescission period described in the First Release expires without a
rescission of the First Release by Pautsch, and (iii) as of the date of payment
Pautsch has

5



--------------------------------------------------------------------------------



 




complied with each of his obligations under this Agreement and the
Confidentiality Agreement.
          (b) Under Section 6(b) of the Agreement. The Company shall have no
obligation to make any payment or to provide any benefit pursuant to Section
6(b) above unless and until (i) Pautsch executes a release of all claims against
the Company, related companies, and their employees, shareholders, officers,
directors, and agents within 21 days after receiving the final release form from
the Company on or after Pautsch’s last day of employment with the Company,
substantially in the form attached to this Agreement as Exhibit B (the “Second
Release”), (ii) the applicable rescission period described in the Second Release
expires without a rescission of the Second Release by Pautsch, and (iii) as of
the date of payment Pautsch has complied with each of his obligations under this
Agreement and the Confidentiality Agreement.
     9. Exclusivity of Compensation. The compensation, benefits, and other
payments provided for in this Agreement shall be in lieu of any and all other
compensation, benefits, or payments to which Pautsch is or may claim to be
entitled from the Company. By accepting the compensation, benefits, and other
payments provided by this Agreement, Pautsch waives any rights he might have to
other compensation, benefits, or payments from the Company, including without
limitation any rights he may have under the 2000 Employment Letter.
10. Assignment of Inventions.
          (a) Subject to Section 10(b) below, Pautsch hereby assigns and agrees
to assign in the future (when requested by the Company) to the Company all
Pautsch’s right, title and interest in and to any and all Proprietary
Information (including, but not limited to, all Inventions with respect
thereto), whether or not patentable or registrable under copyright or similar
statutes, authored, conceived, or learned by Pautsch, or reduced to practice, or
first fixed in a tangible medium, either alone or jointly with others, in whole
or in part, during the period of Pautsch’s employment with the Company.
          (b) This assignment does not apply to any invention by Pautsch
(i) that was conceived, developed, reduced to practice, or created entirely on
Pautsch’s own time without using the Company’s property, equipment, supplies,
facilities or trade secret information, and (ii) that does not either (A) relate
directly to the Company’s business, or the actual or demonstrably anticipated
research or development of the Company; or (B) result from any work performed by
Pautsch for the Company. This limited exclusion does not apply to any patent or
invention covered by a contract between the Company and the United States or any
of its agencies requiring full title to such patent or invention to be in the
United States.
          (c) For purposes of this Agreement, “Proprietary Information” means
any and all confidential and/or proprietary knowledge, data, documents or
information of the Company and/or its affiliates (tangible or intangible
information). All information disclosed to Pautsch or to which Pautsch obtains
access, whether originated by him or by others,

6



--------------------------------------------------------------------------------



 




during the period of Pautsch’s employment by the Company, shall be presumed to
be Proprietary Information if it is treated by the Company as being Proprietary
Information or if Pautsch has a reasonable basis to believe it to be Proprietary
Information. By way of illustration but not limitation, “Proprietary
Information” includes (a) trade secrets, copyrights, works of authorship,
inventions, mask works, ideas, know-how, designs processes, formulas, models,
algorithms, data, programs, improvements, discoveries, developments, designs,
configurations, tooling, molds, samples, documentation, recorded data,
schematics, drawings, graphical information, electronic databases, formula,
circuits, methodologies, composition of matter, computer software programs and
techniques (referred to herein as “Inventions”); and (b) information regarding
plans for research, development, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees and independent contractors of the Company
and/or its affiliates, including employee data, including, but not limited to,
employee lists or compilations of salary or other benefit information; and
(d) customer and vendor data, protected health information, any personally
identifiable healthcare data and any other information or data of or transmitted
from or to any Company customer; and (e) all intellectual property rights world
wide pertaining to Proprietary Information that either relate to the Company’s
business at the time of authorship, conception, reduction to practice, or when
first fixed in a tangible medium, as applicable, or actual or demonstrably
anticipated research or development of the Company or from any work performed by
Pautsch or others for the Company.
11. Agreement Not to Hire; Noncompetition.
          (a) Agreement Not to Hire. During Pautsch’s employment with the
Company and for a period of 12 consecutive months from the date of the
termination of Pautsch’s employment with the Company for any reason, Pautsch
shall not, directly or indirectly (including without limitation as a proprietor,
principal, agent, partner, officer, director, stockholder, employee, member of
any association, consultant or otherwise), hire, engage or solicit any employee
of the Company nor induce or attempt to induce any employee of the Company to
cease working for the Company.
          (b) Agreement Not to Compete. During Pautsch’s employment with the
Company and for a period of 12 consecutive months from the date of the
termination of Pautsch’s employment with the Company for any reason, Pautsch
shall not, without advance written approval from the Company, directly or
indirectly, in any geographic location where the Company is then actively
engaged in business, engage in any business that the Company is engaged in or
actively contemplating entering into during the term of Pautsch’s employment
with the Company, or any part of such business, including without limitation the
business of developing or providing services or products relating to creative
analytics, predictive modeling, decision analysis, intelligence management, or
decision management systems, or related consulting services, in any manner or
capacity, including without limitation as a proprietor, principal, agent,
partner, officer, director, stockholder, employee, member of any association,
consultant or otherwise. Ownership by Pautsch, as a passive

7



--------------------------------------------------------------------------------



 




investment, of less than 2.5% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 11(b).
          (c) Acknowledgment/ Injunctive Relief. Pautsch acknowledges that the
provisions of this Section 11 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of this Section 11 by
Pautsch will cause substantial and irreparable harm to the Company to such an
extent that monetary damages alone would be an inadequate remedy therefor.
Therefore, in the event that Pautsch violates any provision of this Section 11,
the Company will be entitled to an injunction, in addition to all other remedies
it may have, restraining Pautsch from violating or continuing to violate such
provision. If the duration of, scope of, or any business activity covered by
this Section 11 is in excess of what is valid and enforceable under applicable
law, such provision will be construed to cover only that duration, scope, or
activity that is valid and enforceable. Pautsch acknowledges that this
Section 11 will be given the construction which renders its provisions valid and
enforceable to the maximum extent, not exceeding its express terms, possible
under applicable laws.
     12. Confidential Information. This Agreement shall not modify the terms or
conditions of the Confidentiality Agreement. The Confidentiality Agreement shall
remain in full force and effect without modification and Pautsch affirms and
acknowledges his continuing obligation to comply with its terms.
     13. Records, Documents and Property. In addition to Pautsch’s obligations
under the Confidentiality Agreement, Pautsch agrees that all files, documents,
records, plans, customer lists, vendor and supplier records, financial
statements, books, manuals, letters, memoranda, notes, computer programs,
compilations of data, calculations, drawings, descriptions, designs, equipment,
and other materials which come into Pautsch’s use or possession during the term
of Pautsch’s employment, and which are in any way related to the Company’s
business shall at all times remain the property of the Company and that upon
termination of Pautsch’s employment for any reason, Pautsch shall immediately
surrender all such materials to the Company. Pautsch further agrees that upon
the termination of his employment for any reason he shall immediately deliver to
the Company any keys, access cards, access codes, passwords, computers,
telephones and other electronic equipment belonging to the Company and shall
delete all copies of Company information from any home or personal computers and
storage media.
     14. Non-disparagement. Pautsch will not defame or disparage the reputation,
character, image, products, or services of the Company, or the reputation or
character of the Company’s current Chief Executive Officer (“CEO”), Chief
Financial Officer (“CFO”), Chief Information Officer (“CIO”), direct reports to
the CEO, CFO or CIO, or the Company’s current directors or officers, or persons
holding such positions as of the last day of Pautsch’s employment. The Company
will instruct its current CEO, CFO, CIO, direct reports to the CEO, CFO or CIO,
and the Company’s current directors and officers, and persons holding such
positions as of the last day of Pautsch’s employment, not to defame or

8



--------------------------------------------------------------------------------



 



disparage Pautsch’s reputation. The Company will not authorize, encourage or
permit any such person to defame or disparage Pautsch’s reputation and the
Company will take reasonable steps to respond to any disparagement by any such
person.
15. Claims Against the Company; Cooperation.
          (a) Pautsch will not recommend or suggest to any potential claimants
or plaintiffs or their attorneys or agents that they initiate claims or lawsuits
against the Company, any of its affiliates or divisions, or any of its or their
directors, officers, employees, or agents, nor will Pautsch voluntarily aid,
assist or cooperate with any claimants, potential claimants or plaintiffs or
their attorneys or agents in any claims or lawsuits now pending or commenced in
the future against the Company, any of its affiliates or divisions, or any of
its or their directors, officers, employees, or agents; provided, however, that
this Agreement will not be interpreted or construed to prevent Pautsch from
giving testimony in response to questions asked pursuant to a legally
enforceable subpoena, deposition notice, or other legal process, during any
legal proceeding or arbitrations involving the Company, any of its affiliates or
divisions, or any of its or their directors, officers, employees, or agents.
          (b) At the Company’s reasonable request and upon reasonable notice,
Pautsch agrees that he will, at any future time after his employment with the
Company ends, be available, with or without subpoena, to assist the Company with
respect to matters that Pautsch has or may have knowledge of as a result of or
in connection with his employment by the Company.
     16. Confidentiality. The provisions of this Agreement and the Release
(collectively “Confidential Separation Information”) will be treated by Pautsch
as confidential. Accordingly, Pautsch will not disclose Confidential Separation
Information to anyone at any time, except as follows:
          (a) It will not be a violation of this Agreement for Pautsch to
disclose Confidential Separation Information to his immediate family, his
attorneys, his accountants or tax advisors, or his financial planners.
          (b) It will not be a violation of this Agreement for Pautsch to
disclose to employers and/or prospective employers that he is constrained from
certain activities as a result of the terms of Section 11 above. Nor will it be
a violation of this Agreement for Pautsch to inform Company employees who ask
him about employment opportunities outside the Company that the terms of Section
11 of this Agreement preclude him from engaging in certain activities that could
interfere with their employment with the Company.
The parties acknowledge that Confidential Separation Information may be subject
to disclosure to governmental agencies, including but not limited to disclosure
as required by federal securities laws.

9



--------------------------------------------------------------------------------



 



     17. Successors, Heirs and Assigns. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors, assigns, executors and heirs. Notwithstanding the foregoing, Pautsch
may not assign any rights hereunder to any other person or entity. In the event
of Pautsch’s death prior to January 6, 2006, any unpaid compensation and
benefits set forth in Section 6 will be provided to Pautsch’s estate (as
applicable) upon substantial compliance by Pautsch’s heirs and/or personal
representative of his estate with the conditions set forth in Section 8 and at
such times as such compensation and benefits would have been provided to
Pautsch.
     18. Waiver of Breach. This Agreement cannot be waived, altered, amended, or
modified, in whole or in part, except by writing signed by both parties hereto.
The waiver by either party of any breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach of
any provision of this Agreement.
     19. Legal Representation. Pautsch acknowledges that he has been advised by
the Company to consult with his own attorney before executing this Agreement,
that he has had full opportunity to consider and ask any questions that he may
have concerning this Agreement, and that he has not relied upon any statements
or representations made by the Company or its attorneys, written or oral, other
than the statements and representations that are explicitly included in this
Agreement and any qualified employee benefit plans sponsored by the Company in
which Pautsch is a participant.
     20. Applicable Law, Jurisdiction and Venue. This Agreement shall in all
respects be governed by and construed in accordance with the laws of the State
of Minnesota. Any suit or other proceeding arising out of or relating to this
Agreement shall be instituted and maintained in the Minnesota state courts of,
or the Federal District Court sitting in, Hennepin County, Minnesota, and the
parties hereto waive any objections to such jurisdiction and venue and
irrevocably consent and submit to the jurisdiction of such courts in any such
action or proceeding.
     21. Entire Agreement. This Agreement, the First Release and Second Release,
the Confidentiality Agreement, the Option Agreements, the Restricted Share
Agreement and any employee benefit plans or programs sponsored by the Company in
which Pautsch is a participant are intended to define the full extent of the
legally enforceable contractual undertakings of the parties relating to the
subject matter hereof and supersede all previous understandings or agreements,
written or oral, among the parties hereto, including without limitation the 2000
Employment Letter. This Agreement may be modified only by an agreement in
writing, signed by both parties hereto, expressly purporting to modify this
Agreement.
[signature page follows]

10



--------------------------------------------------------------------------------



 



              /s/ Mark P. Pautsch           Mark P. Pautsch
 
       
 
            Fair Isaac Corporation
 
       
 
       
 
  By:   /s/Andrea M. Fike
 
       
 
       
 
  Its:   Vice President, General Counsel and Secretary

11



--------------------------------------------------------------------------------



 



Exhibit 10.46
RELEASE BY MARK P. PAUTSCH
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   FIC means Fair Isaac Corporation, any
company related to Fair Isaac Corporation in the present or past (including
without limitation, its predecessors, parents, subsidiaries, affiliates, joint
venture partners, and divisions), and any successors of Fair Isaac Corporation.
    C.   Company means FIC; the present and past officers, directors,
committees, shareholders, and employees of FIC; any company providing insurance
to FIC in the present or past; the present and past fiduciaries of any employee
benefit plan sponsored or maintained by FIC (other than multiemployer plans);
the attorneys for FIC; and anyone who acted on behalf of FIC or on instructions
from FIC.     D.   Agreement means the Retention Agreement between FIC and me
that I am executing on the same date on which I execute this Release, including
all of the documents attached to the Agreement.     E.   My Claims mean all of
my rights that I now have to any relief of any kind from the Company, including
without limitation:

  1.   all claims arising out of or relating to my employment with FIC or the
termination of that employment;     2.   all claims arising out of or relating
to the statements, actions, or omissions of the Company;     3.   all claims for
any alleged unlawful discrimination, harassment, retaliation or reprisal, or
other alleged unlawful practices arising under any federal, state, or local
statute, ordinance, or regulation, including without limitation, claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the Employee
Retirement Income Security Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, the Minnesota Human Rights Act, the Fair Credit
Reporting Act, the Minneapolis Civil Rights Ordinance, and workers’ compensation
non-interference or non-retaliation statutes (such as Minn. Stat. § 176.82);    
4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional

 



--------------------------------------------------------------------------------



 



      distress; fraud; misrepresentation; negligence; harassment; retaliation or
reprisal; constructive discharge; assault; battery; false imprisonment; invasion
of privacy; interference with contractual or business relationships; any other
wrongful employment practices; and violation of any other principle of common
law;   5.   all claims for compensation of any kind, including without
limitation, bonuses, commissions, stock-based compensation or stock options,
vacation pay, perquisites, and expense reimbursements;     6.   all claims for
back pay, front pay, reinstatement, other equitable relief, compensatory
damages, damages for alleged personal injury, liquidated damages, and punitive
damages; and     7.   all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
or any claims for breach of the Agreement.
Agreement to Release My Claims. I will receive consideration from FIC as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that such consideration is in addition to
anything of value that I would be entitled to receive from FIC if I did not sign
this Release or if I rescinded this Release. In exchange for that consideration
I give up and release all of My Claims. I will not make any demands or claims
against the Company for compensation or damages relating to My Claims. The
consideration that I am receiving is a fair compromise for the release of My
Claims.
Additional Agreements and Understandings. Even though FIC will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release. My decision whether to sign this Release is my own voluntary
decision made with full knowledge that the Company has advised me to consult
with an attorney.
Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether

2



--------------------------------------------------------------------------------



 



to sign this Release. I also agree that any changes made to this Release or to
the Agreement before I sign it, whether material or immaterial, will not restart
the 21-day period.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FIC by
hand or by mail within the 21-day period that I have to consider this Release.
To rescind my acceptance, I must deliver a written, signed statement that I
rescind my acceptance to FIC by hand or by mail within the 15-day rescission
period. All deliveries must be made to FIC at the following address:

     
 
  Richard Deal
 
  Fair Isaac Corporation
 
  901 Marquette Avenue
 
  Suite 3200
 
  Minneapolis, MN 55402

If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FIC at the
address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FIC. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FIC be paid to any other person are
now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

                Dated: September 1, 2005  /s/ Mark P. Pautsch       Mark P.
Pautsch           

3



--------------------------------------------------------------------------------



 



Exhibit 10.46
RELEASE BY MARK P. PAUTSCH
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   FIC means Fair Isaac Corporation, any
company related to Fair Isaac Corporation in the present or past (including
without limitation, its predecessors, parents, subsidiaries, affiliates, joint
venture partners, and divisions), and any successors of Fair Isaac Corporation.
    C.   Company means FIC; the present and past officers, directors,
committees, shareholders, and employees of FIC; any company providing insurance
to FIC in the present or past; the present and past fiduciaries of any employee
benefit plan sponsored or maintained by FIC (other than multiemployer plans);
the attorneys for FIC; and anyone who acted on behalf of FIC or on instructions
from FIC.     D.   Agreement means the Retention Agreement between FIC and me
that I executed on September 1, 2005, including all of the documents attached to
the Agreement.     E.   My Claims mean all of my rights that I now have to any
relief of any kind from the Company, including without limitation:

  1.   all claims arising out of or relating to my employment with FIC or the
termination of that employment;     2.   all claims arising out of or relating
to the statements, actions, or omissions of the Company;     3.   all claims for
any alleged unlawful discrimination, harassment, retaliation or reprisal, or
other alleged unlawful practices arising under any federal, state, or local
statute, ordinance, or regulation, including without limitation, claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the Employee
Retirement Income Security Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, the Minnesota Human Rights Act, the Fair Credit
Reporting Act, the Minneapolis Civil Rights Ordinance, and workers’ compensation
non-interference or non-retaliation statutes (such as Minn. Stat. § 176.82);    
4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or

 



--------------------------------------------------------------------------------



 



      reprisal; constructive discharge; assault; battery; false imprisonment;
invasion of privacy; interference with contractual or business relationships;
any other wrongful employment practices; and violation of any other principle of
common law;   5.   all claims for compensation of any kind, including without
limitation, bonuses, commissions, stock-based compensation or stock options,
vacation pay, perquisites, and expense reimbursements;     6.   all claims for
back pay, front pay, reinstatement, other equitable relief, compensatory
damages, damages for alleged personal injury, liquidated damages, and punitive
damages; and     7.   all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
or any claims for breach of the Agreement.
Agreement to Release My Claims. I will receive consideration from FIC as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that such consideration is in addition to
anything of value that I would be entitled to receive from FIC if I did not sign
this Release or if I rescinded this Release. In exchange for that consideration
I give up and release all of My Claims. I will not make any demands or claims
against the Company for compensation or damages relating to My Claims. The
consideration that I am receiving is a fair compromise for the release of My
Claims.
Additional Agreements and Understandings. Even though FIC will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release. My decision whether to sign this Release is my own voluntary
decision made with full knowledge that the Company has advised me to consult
with an attorney.
Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release, but that I must not sign the
Release before my last day of employment with FIC. If I sign this Release before
the end of the 21-day period, it will be my voluntary decision to do so because
I have decided that I do not need any additional time to decide whether to sign
this

2



--------------------------------------------------------------------------------



 



Release. I also agree that any changes made to this Release or to the Agreement
before I sign it, whether material or immaterial, will not restart the 21-day
period.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FIC by
hand or by mail within the 21-day period that I have to consider this Release,
but that I must not sign the Release before my last day of employment with FIC.
To rescind my acceptance, I must deliver a written, signed statement that I
rescind my acceptance to FIC by hand or by mail within the 15-day rescission
period. All deliveries must be made to FIC at the following address:

     
 
  Richard Deal
 
  Fair Isaac Corporation
 
  901 Marquette Avenue
 
  Suite 3200
 
  Minneapolis, MN 55402

If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FIC at the
address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FIC. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FIC be paid to any other person are
now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

         
Dated: September 1, 2005
       
 
       
 
 
 
Mark P. Pautsch    

3